SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 23, 2012 ATLANTIC CITY ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New Jersey 001-3559 21-0398280 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 500 North Wakefield Drive, 2nd Floor, Newark, DE19702 (Address of Principal Executive Offices)(Zip Code) (302) 429-3018 Registrant's Telephone Number, Including Area Code Not Applicable (Former name or former address, if changed since last repo Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On February 23, 2012, Anthony J. Kamerick, the Senior Vice President and Chief Financial Officer (and principal financial officer) of Pepco Holdings, Inc. (“Pepco Holdings”) and Atlantic City Electric Company (the “Company”), advised Pepco Holdings and the Company that he intends to retire from such positions with Pepco Holdings and its subsidiaries, as well as his position as a director of Potomac Electric Power Company (“Pepco”), in January 2013.Mr. Kamerick joined Pepco in October 1970 and has held a variety of positions, including Vice President and Treasurer of Pepco Holdings from August 2002 through February 2009, and Senior Vice President and Chief Regulatory Officer of Pepco Holdings from March 2009 through June 2009.Mr. Kamerick was appointed to his current position with Pepco Holdings and the Company in June 2009.Mr. Kamerick is also the Senior Vice President and Chief Financial Officer of Pepco and Delmarva Power & Light Company, which positions he has held since June 2009.Mr. Kamerick has also been a director of Pepco since June 2009. Mr. Kamerick will turn 65 in September 2012, and consistent with Pepco Holdings’ existing executive succession planning process, Pepco Holdings is currently evaluating potential candidates to succeed Mr. Kamerick.Pepco Holdings intends to identify a successor during the next two months.Once his successor has been selected, Mr. Kamerick will at that time resign from his existing officer positions with Pepco Holdings and its subsidiaries and as a director of Pepco, and will be elected the Pepco Holdings’ Executive Vice President and Chief Regulatory Officer, to serve until his retirement in January 2013.In this role, Mr. Kamerick will continue to oversee the regulatory proceedings of Pepco Holdings’ utility subsidiaries and will continue to report to Joseph M. Rigby, Pepco Holdings’ Chairman, President and Chief Executive Officer and the Company’s Chairman. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATLANTIC CITY ELECTRIC COMPANY Date: February 23, 2012 By: By: /s/ JOSEPH M. RIGBY Name: Joseph M. Rigby Title: Chairman 3
